On Motion for Rehearing.
Appellee having filed a remittitur of $7,-300, as suggested by us, the judgment of the trial court is reformed so as to allow appellee, Cecil T. Gray, a recovery of $12,-400 against appellant, Railway Express Agency, Inc., together with interest thereon from June 20, 1947 (the date of the judgment in the trial court), until paid, at the rate of six per cent per annum.
The award of costs in the trial court against the appellant is also affirmed. Costs of appeal are taxed against the appellee.
Appellant’s motion for rehearing is overruled.